Case 3:17-cv-00601-MHL Document 88-2 Filed 03/29/19 Page 1 of 6 PageID# 1273




                       EXHIBIT ONE




                                     28
Case 3:17-cv-00601-MHL Document 88-2 Filed 03/29/19 Page 2 of 6 PageID# 1274




    Jason Goodman

     Home   Videos   Playfists   Community       Ctisnnels        About       sweigert


                                 Was Sweigert the EVL BAT CAVE Custodian or Key Holder for BAE ^-Spread
                                 Penta^n Bomb
                                 Jason Goodman
                                 23 hours ago • 4.110 views
                                 David continues to explore the possd^es of 9/11 simulalions in the Unh/asity of Chicago's
                                 EVL BAT CAVE. Sweigerl sends ma3.



                                 Did SERCO's Patented EVL Bat CAVE Entrust Pentagon Attack Simulation to
                                 Sweigert?
                                 Jason Goodman
                                 1 week ago • 4,126 views
                                      his extensive credentials and experience Sweigert is unxfueiy suited to overseeing
                                 sophisticated simulations that couid be viewed in the EVL CAVE.



                                 Did Swe^ert Hack the EVL BAT CAVE & Switch Pentagon Attack Simulation to
                                 Live Fire? David Hawldns
                                 Jason Goodman
                                 5 days ago • 4,706 views
                                 Thae has been no more aggressive opponent to Reverse CSI research than David George
                                 Sweigal He's literally writtai the book on ethical hacking, but the question is. who



                                 Red line Death in Zulu Time Did Ramsey Use George Sweigert Patent to Call
                                 Police with David Hawkins
                                 Jason Goodman
                                 3 vreeks ago • 3,986 views
                                 David continues his de^ dive into the patent ofhce. Did George Henry Swagert's patented
                                 tech piay a role in tfte Jon Sennet Ramsey murder or subsequent cafl to Boulder. CO police'.



                                 Question for Legal Experts- Has D. George Sv^etgert Commitl^ Ma3 Fraud?
                                 Jason Goodman
                                 1 month ago • 2,707 views
                                 D. George Sweigert has brought a civil suit against Jason Goodman based on fraudulent
                                 daims. Svreigert has changed his address three times since initiating the suit His currait




                                 Hack to the Future- Exploring the Sweigert, Hearst, Butf^ Time Phones v^
                                 Quinn Michaels
                                 Jason Goodman
                                 9 months ago • 1,428 views
                                 "Orifmsthr ro<:tPrt Ann!7 701R

                                                          29
     Case 3:17-cv-00601-MHL Document 88-2 Filed 03/29/19 Page 3 of 6 PageID# 1275




                            Was Sweigert the EVL BAT CAVE Custodian or Key Holder for BAE Bit-Spread
                            Pentagon Bomb
                            Jason Goodman
                            23 hours ago • 4,119 views
                            David continues to explore the possibilities of 9/11 simulations in the University of Chicago's
                            EVL BAT CAVE. Sweigert sends mail.



                            Did SERCO's Patented EVL Bat CAVE Entrust Pentagon Attack Simulation to
                            Sweigert?
u>
                            Jason Goodman
o
                            1 week ago • 4,129 views
                            With his extensive credentials and experience Sweigert is uniquely suited to overseeing
                            sophisticated simulations that could be viewed in the EVL CAVE.



                            Did Sweigert Hack the EVL BAT CAVE & Switch Pentagon Attack Simulation to
                            Live Fire? David Hawkins
                            Jason Goodman
                            5 days ago • 4,709 views
                            There has been no more aggressive opponent to Reverse CSI research than David George
                            Sweigert. He's literally written the book on ethical hacking, but the question is, who
Case 3:17-cv-00601-MHL Document 88-2 Filed 03/29/19 Page 4 of 6 PageID# 1276




               Red Line Death in Zulu Time Did Ramsey Use George Sweigert Patent to Call
               Police with David Hawkins
               Jason Goodman
               3 weeks ago • 3,989 views
               David continues his deep dive into the patent office. Did George Henry Sweigerf's patented
               tech play a role in the Jon Bennet Ramsey murder or subsequent call to Boulder, CO police'




               Question for Legal Experts - Has D. George Sweigert Committed Mail Fraud?
               Jason Goodman
               1 month ago • 2,767 views
               D. George Sweigert has brought a civil suit against Jason Goodman based on fraudulent
               claims. Sweigert has changed his address three times since initiating the suit. His current




               Hack to the Future - Exploring the Sweigert, Hearst, Buffett Time Phones with
               Quinn Michaels
               Jason Goodman
               9 months ago • 1,428 views
               "Originally posted April 7, 2018
     Did Swelgert Hack the EVL BAT CAVE & Switch
     Pentagon Attack Simulation to Live Fire? David                                 O
     Crowdsource the Truth 2                                                        C/}
     Streamed 1 month ago • 931 views                                               hd

     There has been no more aggressive opponent to Reverse CSI research             n
     than David George Sweigert. He's literally vwitten the .
                                                                                    NM

                                                                                    o


     Does Sweigert's EVL BAT CAVE Ethical Hack                                      >
     Hide DeConto's Wrongful Pentagon Death? with .                                 o
                                                                                    w
CO   Crowdsource the Truth 2
N)
     Streamed 1 month ago • 539 views                                               O
     David Sweigert is a prolific pul>lic figure. He makes daily video broadcasts
                                                                                    H
     commenting on the current political climate and various ...
                                                                                    S

                                                                                    'Z
                                                                                    H
     Did SERCO's Patented EVL Bat CAVE Entrust                                      m
     Pentagon Attack Simulation to Sweigert?
     Crowdsource the Truth 2
                                                                                    z
     Streamed 1 month ago * 684 views
                                                                                    o
     With his extensive credentials and experience Sweigert is uniquely suited to
     overseeing sophisticated simulations that could be ...


                                                                                    r
                                                                                    NM
                                                                                    o


                                                                                    H
                                                                                          Case 3:17-cv-00601-MHL Document 88-2 Filed 03/29/19 Page 5 of 6 PageID# 1277
Case 3:17-cv-00601-MHL Document 88-2 Filed 03/29/19 Page 6 of 6 PageID# 1278




   Does Sweigert's Social Engineering Spin the Bit Spread Spy...
   https://www.youtube.comAvatch?v=Hx3Ljld-vTo
                                  Feb 27, 2019 Does Sweigert's Social Engineering Spin the Bit
                   „              Spread Spy in the Padlocked Bag with David Hawkins
                                    Author Crowdsource the Tr...
                                    Views: 522




    Streamed live on Feb 27,2019
    Is Sweigert's current social engineering intended to distract from previous hacks?


  Did Sweigert Hack the EVL BAT CAVE & Switch Pentagon ...
  https://www.youtube.com/watch?v=6XkOFTLT8mk ▼
  Feb 08, 2019 There has been no more aggressive opponent to Reverse CSI research than David
  George Sweigert. He's literally written the book on ethical hacking, but the qu...




   Jason Goodman




   Shared February 6,2019

   With his extensive credentials and experience Sweigert is uniquely suited to overseeing sophisticated
   simulations that could be viewed in the EVL CAVE.

   Watch the Subscriber Only Episodes of Discovery CSI with David Hawkins




                                                  33
